EXHIBIT 10.40

[SEARS HOLDINGS LETTERHEAD]

September 7, 2011

Mr. William K. Phelan

Senior Vice President, Controller and Chief Accounting Officer

Dear Bill,

To acknowledge the individual contributions you have made to the Company and the
critical role you play in our future success, you have been selected to receive
a retention award and an annual base salary increase effective August 16, 2011,
subject to you signing a new Executive Severance Agreement.

The key elements of your new compensation package are as follows:

 

     Current     New  

Salary

   $ 450,000         $ 525,000      

AIP Target

     315,000         70 %      367,500         70 % 

Total Targeted Cash Comp

   $ 765,000         $ 892,500      

LTIP Target*

     675,000         150 %      787,500         150 % 

Total Targeted Direct Comp

   $ 1,440,000         $ 1,680,000      

 

* 2011 LTIP Target Award will equal 100% of $450,000, your base salary in effect
as of April 27, 2011.

 

  •  

As noted, your annual incentive opportunity will remain at 70% of your base
salary under Sears Holdings Annual Incentive Plan (“AIP”). Any incentive payable
under the 2011 AIP will be prorated based on the amount of time spent at each
salary level through January 28, 2012, the last day of Sears Holdings 2011
fiscal year. Any annual incentive payable with respect to a fiscal year will be
paid by April 15th of the following fiscal year, provided that you are actively
employed at the payment date.

 

  •  

You will continue to be eligible to participate in the Sears Holdings
Corporation 2011 Long-Term Incentive Program (“2011”) at 150% of your base
salary in effect as of April 27, 2011 (the effective date of the 2011 LTIP, not
based on your increased annual base salary). Any reward under the 2011 LTIP will
continue to be determined based on the achievement of the financial goals (100%
SHC LTIP EBITDA). Further details regarding your 2011 LTIP will be provided to
you in the near future.

In addition, you will receive a retention award equal to $400,000 at the time of
grant. The award is based 50% on a cash award and 50% on a restricted stock
award, both of which will vest in installments over the next three years. The
grant date for the restricted stock award is September 1, 2011, determined by
dividing the restricted stock award amount by the reported closing price of a
share of the Company’s common stock on the grant date, rounded to the nearest
(up or down) whole share. The award amounts and payment/vesting schedule are as
follows:

 

  •  

Cash Award: $200,000

 

  •  

September 1, 2012: $50,000 payable

 

  •  

September 1, 2013: $50,000 payable

 

  •  

September 1, 2014: $100,000 payable

 

  •  

Restricted Stock Award: $200,000 (Note: Due to rounding, the actual award amount
may vary slightly based on the number of shares granted.)

 

  •  

September 1, 2012: $50,000 vests

 

  •  

September 1, 2013: $50,000 vests

 

  •  

September 1, 2014: $100,000 vests



--------------------------------------------------------------------------------

Mr. William K. Phelan

September 7, 2011

Page 2

Attached is a Retention Award Agreement for your signature, setting out the
specific terms of this retention award.

As noted above, this award is contingent upon your signing a new Executive
Severance Agreement (“Agreement”). If your employment with SHC is terminated by
SHC (other than for Cause, death or Disability) or by you for Good Reason (as
such capitalized terms are defined in the Agreement), you will receive twelve
(12) months of salary continuation, equal to your base salary at the time of
termination, the second six (6) months of the salary continuation will be
subject to mitigation. Under the Agreement, you agree, among other things, not
to disclose confidential information and for twelve (12) months following
employment not to solicit employees. You also agree not to aid, assist or render
services for any “Sears Competitor” or “Sears Vendor” (as such terms are defined
in the Agreement) for twelve (12) months following termination of employment.
The non-disclosure, non-solicitation, non-compete and non-affiliation provisions
apply regardless of whether you are eligible for severance benefits under this
Agreement.

Bill, we are excited about the important contributions you will continue to make
to the company as a member of the Executive Leadership Team. If you need
additional information or clarification, please call.

In acknowledgement and acceptance of this increase in compensation, please sign
below and return this letter along with your signed Executive Severance
Agreement and Retention Award Agreement to me.

Sincerely,

/s/ J. David Works

J. David Works

 

 

Accepted:     /s/ William K. Phelan       9/07/2012 William K. Phelan       Date
     

 